           Case 2:19-cv-01008-HCN Document 20 Filed 06/25/20 Page 1 of 10




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

                JOHN REDMOND,
                                                                      MEMORANDUM DECISION
                       Plaintiff,                                       AND ORDER TO CURE
                                                                       DEFICIENT COMPLAINT
                           v.

      SALT LAKE COUNTY JAIL et al.,                                     Case No. 2:19-CV-1008-HCN

                     Defendants.                                           Howard C. Nielson Jr.
                                                                         United States District Judge



          Plaintiff, inmate John Redmond, brings this pro se civil-rights action, see 42 U.S.C. §

1983. Having now screened the Complaint, (ECF No. 3), under its statutory review function, 1 the

court orders Plaintiff to file an amended complaint to cure deficiencies before further pursuing

claims.

                                    COMPLAINT’S DEFICIENCIES

The court notes that the Complaint:

          (a) is not on form complaint required by court.

          (b) does not affirmatively link defendants, including Sheriff Rivera, to allegations of
          civil-rights violation. (See below.)


1
 The screening statute reads:
                      (a) Screening.—The court shall review . . . a complaint in a civil action in
                 which a prisoner seeks redress from a governmental entity or officer or
                 employee of a governmental entity.
                      (b) Grounds for dismissal.—On review, the court shall identify cognizable
                 claims or dismiss the complaint, or any portion of the complaint, if the
                 complaint—
                                (1) is frivolous, malicious, or fails to state a claim upon which
                           relief may be granted; or
                                (2) seeks monetary relief from a defendant who is immune from
                           such relief.
28 U.S.C. § 1915A.
         Case 2:19-cv-01008-HCN Document 20 Filed 06/25/20 Page 2 of 10




        (c) does not appear to state proper legal-access claim. (See below.)

        (d) does not appear to state proper claim of inadequate medical treatment. (See below.)

        (e) does not specify names or detailed descriptions, along with exact titles, of John Doe
        defendants.

        (f) improperly names Salt Lake County Jail as § 1983 defendant, when it is not
        independent legal entity that can sue or be sued. See Smith v. Lawton Corr. Facility, No.
        CIV-18-110-C, 2018 U.S. Dist. LEXIS 45488, at * 5 (W.D. Okla. Mar. 7, 2018) (stating
        correctional facilities are “not suable entities in a § 1983 action”).

        (g) improperly names as defendant, “Classification Dept.,” when each defendant must be
        individually named.

        (h) possibly inappropriately requests relief for a third party.

        (i) is perhaps supplemented with claims from many documents filed after Complaint,
        which claims should be included in amended complaint, if filed, and will not be treated
        further by the Court unless properly included. (ECF Nos. 4-11, 13-14, & 16-17.)

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from meeting these minimal pleading demands. "This is

so because a pro se plaintiff requires no special legal training to recount the facts surrounding his

alleged injury, and he must provide such facts if the court is to determine whether he makes out a

claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Moreover, it is improper for the Court "to assume the role of advocate for a pro se litigant." Id.

                                                   2
          Case 2:19-cv-01008-HCN Document 20 Filed 06/25/20 Page 3 of 10




Thus, the Court cannot "supply additional facts, [or] construct a legal theory for plaintiff that

assumes facts that have not been pleaded." Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (i) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment. 2

        (ii) The complaint must clearly state what each defendant--typically, a named

government employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d

1260, 1262-63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). "To state a claim, a complaint must 'make clear exactly

who is alleged to have done what to whom.'" Stone v. Albert, 338 F. App’x 757, 759 (10th Cir.

2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250

(10th Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at least

estimates of when alleged constitutional violations occurred.




2
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.

                                                         3
         Case 2:19-cv-01008-HCN Document 20 Filed 06/25/20 Page 4 of 10




       (iii) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519

F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,

565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

       (iv) Plaintiff may not name an individual as a defendant based solely on supervisory

position. See Mitchell v. Maynard, 80 F.3d 1433, 1441 (10th Cir. 1996) (stating supervisory

status alone does not support § 1983 liability).

       (v) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

       (vi) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). However, Plaintiff need not

include grievance details in his complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                         • Affirmative Link

               [A] plaintiff who brings a constitutional claim under § 1983 can't
               obtain relief without first satisfying the personal-participation
               requirement. That is, the plaintiff must demonstrate the defendant
               "personally participated in the alleged constitutional violation" at
               issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
               Indeed, because § 1983 is a "vehicle[] for imposing personal

                                                   4
         Case 2:19-cv-01008-HCN Document 20 Filed 06/25/20 Page 5 of 10




               liability on government officials, we have stressed the need for
               careful attention to particulars, especially in lawsuits involving
               multiple defendants." Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
               Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
               (10th Cir. 2008) (explaining that when plaintiff brings §
               1983 claims against multiple defendants, "it is particularly
               important . . . that the complaint make clear exactly who is alleged
               to have done what to whom"); Tonkovich v. Kan. Bd. of Regents,
               159 F.3d 504, 532-33 (10th Cir. 1998)) (holding that district court's
               analysis of plaintiff's § 1983 claims was "infirm" where district
               court "lump[ed]" together plaintiff's claims against multiple
               defendants--"despite the fact that each of the defendants had
               different powers and duties and took different actions with respect
               to [plaintiff]"--and "wholly failed to identify specific actions taken
               by particular defendants that could form the basis of [a
               constitutional] claim").

Estate of Roemer v. Johnson, 764 F. App’x 784, 790-91 (10th Cir. 2019).

        “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it

will render the plaintiff’s claim frivolous.” Id.

                                           • Legal Access

       The Court notes that Plaintiff's claim(s) may involve legal access. As Plaintiff fashions

the amended complaint, Plaintiff should keep in mind that it is well-recognized that prison

inmates "have a constitutional right to 'adequate, effective, and meaningful' access to the courts

and that the states have 'affirmative obligations' to assure all inmates such access." Ramos v.

Lamm, 639 F.2d 559, 583 (10th Cir. 1980). In Bounds v. Smith, 430 U.S. 817 (1977), the

Supreme Court expounded on the obligation to provide legal access by stating "the fundamental

constitutional right of access to the courts requires prison authorities to assist inmates in the

preparation and filing of meaningful legal papers by providing prisoners with adequate law

                                                    5
         Case 2:19-cv-01008-HCN Document 20 Filed 06/25/20 Page 6 of 10




libraries or adequate assistance from persons trained in the law." Id. at 828 (footnote omitted &

emphasis added).

       However, to successfully assert a constitutional claim for denial of access to courts, a

plaintiff must allege not only inadequacy of the library or legal assistance provided but also "that

the denial of legal resources hindered [the plaintiff's] efforts to pursue a nonfrivolous claim."

Penrod v. Zavaras, 84 F.3d 1399, 1403 (10th Cir. 1996) (emphasis added); Carper v. Deland, 54

F.3d 613, 616 (10th Cir. 1995). In other words, a plaintiff must show that “denial or delay of

access to the court prejudiced h[er] in pursuing litigation." Treff v. Galetka, 74 F.3d 191, 194

(10th Cir. 1996). Moreover, the non-frivolous litigation involved must be "habeas corpus or civil

rights actions regarding current confinement." Carper, 54 F.3d at 616; accord Lewis v. Casey,

518 U.S. 343, 353-55 (1996).

                                • Inadequate Medical Treatment

       The Eighth Amendment’s ban on cruel and unusual punishment requires prison officials

to “provide humane conditions of confinement” including “adequate . . . medical care.” Craig v.

Eberly, 164 F.3d 490, 495 (10th Cir. 1998)) (quoting Barney v. Pulsipher, 143 F.3d 1299, 1310

(10th Cir. 1998)). To state a cognizable claim under the Eighth Amendment for failure to provide

proper medical care, “a prisoner must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to serious medical needs.” Olson v. Stotts, 9 F.3d 1475, 1477 (10th Cir.

1993) (emphasis in original) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Any Eighth Amendment claim must be evaluated under objective and subjective prongs:

(1) “Was the deprivation sufficiently serious?” And, if so, (2) “Did the officials act with a

sufficiently culpable state of mind?” Wilson v. Seiter, 501 U.S. 294, 298 (1991).


                                                  6
         Case 2:19-cv-01008-HCN Document 20 Filed 06/25/20 Page 7 of 10




       Under the objective prong, a medical need is “sufficiently serious . . .if it is one that has

been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” Sealock, 218 F.3d at 1209

(citations & quotation marks omitted).

       The subjective component requires the plaintiff to show that prison officials were

consciously aware that the prisoner faced a substantial risk of harm and wantonly disregarded the

risk “by failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847

(1994). “[T]he ‘inadvertent failure to provide adequate medical care’ tantamount to negligence

does not satisfy the deliberate indifference standard.” Sparks v. Singh, 690 F. App’x 598, 604

(10th Cir. 2017) (unpublished) (quoting Estelle v. Gamble, 429 U.S. 97, 105–06 (1976)).

Furthermore, “a prisoner who merely disagrees with a diagnosis or a prescribed course of

treatment does not state a constitutional violation.” Perkins v. Kan. Dep’t of Corrs., 165 F.3d

803, 811 10th Cir. 1999); see also Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010)

(“Disagreement with a doctor’s particular method of treatment, without more, does not rise to the

level of an Eighth Amendment violation.”).

                             MOTION TO APPOINT COUNSEL

       The Court now addresses Plaintiff's motion for the court to ask pro bono counsel to

represent Plaintiff. Plaintiff has no constitutional right to counsel. See Carper v. Deland, 54 F.3d

613, 616 (10th Cir. 1995); Bee v. Utah State Prison, 823 F.2d 397, 399 (10th Cir. 1987).

However, the Court may in its discretion appoint counsel for indigent plaintiffs. See 28 U.S.C. §

1915(e)(1); Carper, 54 F.3d at 617; Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).




                                                  7
         Case 2:19-cv-01008-HCN Document 20 Filed 06/25/20 Page 8 of 10




Plaintiff bears the burden of convincing the Court that Plaintiff’s claim has enough merit to

warrant appointment of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).

        In deciding whether to ask counsel to represent Plaintiff free of charge, this Court

considers a variety of factors, like “'the merits of the litigant's claims, the nature of the factual

issues raised in the claims, the litigant's ability to present his claims, and the complexity of the

legal issues raised by the claims.'" Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)

(quoting Williams, 926 F.2d at 996); accord McCarthy, 753 F.2d at 838-39. Considering the

above factors, the Court concludes here that, at this time, Plaintiff's claims may not be colorable,

the issues in this case are not complex, and Plaintiff is not at this time too incapacitated or unable

to adequately function in pursuing this matter. Thus, the Court denies for now Plaintiff's motion

for appointed counsel. The court will revisit this issue after Plaintiff files an amended complaint.

                                               ORDER

        IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Amended Complaint,” that does not refer to or include any other document.

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if he wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve the amended complaint on Defendants; instead the Court will

perform its screening function and determine itself whether the amended complaint warrants




                                                   8
         Case 2:19-cv-01008-HCN Document 20 Filed 06/25/20 Page 9 of 10




service. No motion for service of process is needed. See 28 U.S.C. § 1915(d) (“The officers of

the court shall issue and serve all process, and perform all duties in [in forma pauperis] cases.”).

(5) Plaintiff must tell the Court of any address change and timely comply with Court orders. See

D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the

clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).

(6) Extensions of time are disfavored, though reasonable extensions may be granted. Any

motion for time extension must be filed no later than 14 days before the deadline to be extended.

(7) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.

(8) Plaintiff's motion for appointed counsel is DENIED, (ECF No. 15); however, if, after the

case develops further, it appears that counsel may be needed or of specific help, the Court will

ask an attorney to appear pro bono on Plaintiff's behalf.

(9) Plaintiff’s motions for preliminary injunctive relief are DENIED. (ECF Nos. 10, 11, & 16.)

Like the Complaint, these motions do not appropriately specify who did what, or is doing what,

to whom.




                                                   9
Case 2:19-cv-01008-HCN Document 20 Filed 06/25/20 Page 10 of 10




           DATED this 24th day of June, 2020.

                               BY THE COURT:




                               HOWARD C. NIELSON JR.
                               United States District Court




                                  10
